Citation Nr: 1025269	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches, to include as 
secondary to service-connected hyperthyroidism. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1991 to July 1999, with additional service with the 
Oklahoma Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), which, in pertinent part, denied the benefit 
sought on appeal. 

It is noted that the Veteran also initiated an appeal to the RO's 
April 2008 denial of her claim for service connection for 
depression.  In a subsequent November 2009 rating decision, the 
RO granted service connection for depression and assigned a 30 
percent disability rating, effective from November 10, 2009.  The 
Veteran has not appealed that decision, and the matter is not 
before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
headaches, to include as secondary to her service-connected 
hyperthyroidism.  After a review of the record, the Board finds 
that additional development is necessary prior to adjudication of 
the claim.  

Specifically, another VA examination is necessary.  The Veteran 
asserts that she had experienced headaches since service and that 
her service treatment records show complaints of headaches in 
1995.  Although the Veteran was previously afforded a medical 
examination in September 2009, the examiner only discussed 
whether the Veteran's headaches were etiologically related to the 
service-connected hyperthyroidism.  The examiner failed to 
discuss whether the headaches were directly related to her 
service.  

Moreover, the record contains a September 2007 medical report 
from the Veteran's treating VA physician, in which the VA 
physician, after a review of her service treatment records, 
marked the box for "yes" next to the question concerning 
whether the Veteran's headaches were related to service.  The VA 
physician did not provide a rational in support of her 
conclusion.  

Based on the foregoing, the Board finds that a new VA examination 
is needed to determine whether the Veteran's headaches are 
directly related to her service.   The examiner should be asked 
to comment on the Veteran's assertions that she has experienced 
headaches since service as well as the complaints of headaches 
shown in 1995.  The examiner should provide a rational to support 
any conclusion rendered.  If the examiner is unable to provide a 
conclusion, then he or she should state why and determine if 
additional information is needed.  

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding pertinent medical 
treatment records.  If any identified records cannot be obtained, 
a memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent 
VA and private treatment, and obtain those 
records.  

2.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

3.  The Veteran should be scheduled for a VA 
examination, with the appropriate specialist, 
to determine the nature and etiology of her 
headaches.  The claims folder must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
studies or tests deemed necessary should be 
accomplished. 

In the examination report, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that any diagnosed 
disorder was first manifest during service, 
had its onset within the first year after the 
Veteran's discharge, or it is otherwise 
related to service.  The examiner should 
comment on the Veteran's assertions that she 
has experienced headaches since service and 
on the complaints of headaches shown in 1995.  

A full rationale is requested for all 
opinions expressed by the examiner.  If the 
examiner is unable to provide a requested 
opinion, he or she should explain why.

4.  The RO/AMC should review the claims 
folder to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO/AMC should then re-
adjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO should 
issue an appropriate SSOC and provide the 
Veteran and her representative the requisite 
time period to respond.  The claim should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless 
she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (West 2009).


